Title: To Benjamin Franklin from William Bingham, 28 February 1780
From: Bingham, William
To: Franklin, Benjamin


Sir
St Pierre M/que Feby 28th 1780
No Event of material Importance to merit your Notice or Attention, has happened in this Quarter since the Date of my last—
I have not been honoured with any of your Favors since your Residence in France, not withstanding the many official Letters that in the Course of public Business I have had occasion to address you— I am entirely ignorant of the Cause to which I should attribute so mortifying a Neglect, which I have not only felt with the keenest Sensibility, but which has been of material Injury to me in the negotiating the Business committed to my Care.
The Bills that I took the liberty of passing on you for Amount of the Disbursements on Continental Vessels that refitted here, came back protested, & the Intendant has in Consequence exacted of me a promissory Note with personal Security, for the Payment of that Sum, which is due in a short time, & which it is impossible for me to do honor to— This unlucky Transaction became publicly known here, & has effectually ruined my Credit— But what greatly aggravates the Misfortune, is the Circumstance of receiving no Reply to my Letters which accompanied the Bills, which might furnish me with Reasons to palliate your Refusal to accept them—
I shall take my Departure from hence in a short time for America, being induced thereto from various Reasons of a substantial Nature, but more especially from the Circumstances of no Provision being made for the liquidating Debts contracted on public Account in this Department— By a proper Representation which I Shall be enabled to make on the subject, I flatter myself that I Shall prevail on Congress to provide Funds for the Purpose—
With my best Wishes for your Health & Happiness, & with sentiments of perfect Esteem & Regard, I have the honor to be Sir Your obedt hble servant
Wm Bingham
 Notation: Bingham Feby. 28. 1780